Exhibit 10.1

EXHIBIT B

Form of Commencement Agreement

COMMENCEMENT AGREEMENT

THIS COMMENCEMENT AGREEMENT (this “Agreement”), made and entered into as of this
15th day of May, 2017, is by and between GATEWAY REAL ESTATE PARTNERS, LLC, a
Tennessee limited liability company, (“Landlord”), and FRANKLIN SYNERGY BANK, a
Tennessee banking corporation (“Tenant”).

A. Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated March 30, 2016 (the “Lease”), for certain improved real property
municipally known as 1605 Medical Center Parkway located in Murfreesboro,
Rutherford County, Tennessee, consisting of approximately 18,523 rentable square
feet, being more particularly described in the Lease; and

B. The parties desire to precisely establish the Commencement Date as set forth
below.

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, and pursuant to Section 2 of the Lease, Tenant and Landlord hereby
agree that the Lease is hereby modified as follows:

1. The term of the Lease by and between Landlord and Tenant actually commenced
on June 2, 2017 (the “Commencement Date”).

2. Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

 

LANDLORD:    TENANT: GATEWAY REAL ESTATE PARTNERS, LLC    FRANKLIN SYNERGY BANK
By:  

/s/ Henry W. Brockman, Jr.

   By:   

/s/ Sarah Meyerrose

Title:   Managing Partner    Title:    EVP, Chief Financial Officer

 

23